DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reduced alcohol” in claims 1, 3, 8-9 is a relative term which renders the claim indefinite. The term “reduced alcohol” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-11, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brocia (W0 2016/044473 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 9 recites “[a] beverage which is a drink with reduced alcohol content prepared from tequila or mezcal supplemented with at least one synergistic or preservative agent”. Hence either synergistic or preservative agent is required. Examiner chose to address the limitation of a preservative agent. Therefore, the limitation of synergistic agent is an optional limitation. 
In regard to the reduced alcohol content and specific alcoholic beverages as recited in claims 9, Brocia discloses:
[0024] The non-alcoholic forms of alcoholic beverages made from the agave plant extracts are the subject of the present invention. These alcoholic beverages include pulque, tequila, mezcal, sotol, Bacanora or other ferments made from agave-plant-derived-sugars. In the present invention the alcohol has been removed under conditions where other volatile compounds are retained.

In regard claim 9, Brocia discloses removal of alcohol from agave-based alcoholic beverages by reverse osmosis, spin columns and other methods that do not result in the loss of volatile compounds ([0014]).
 In regard to claims 9 and 11, Brocia discloses supplementing low-alcohol tequila or mezcal with the following preservative agents:
The active MAO inhibitors are then contained in the concentrated, non-alcoholic portion and may then be supplemented with vitamins, minerals, amino acids, protein or caffeine, where desired, and may be included in other food or drink preparations as noted above ([0030]).

Hence, Brocia anticipates claim 9.

Claim 10 is directed to the optional limitation that has not been addressed (synergistic agent). Claim 10 further expand the list of synergistic agents. However, claim 10 does not require the presence of the optional synergistic agent.
In regard to claims 16 and 18, Brocia discloses:
 [0013] The foregoing description is as found in the above-referenced document. A wide variety and multiplicity of compounds that are components of agave extracts and/or spirits prepared from them have been identified; however, to applicant's knowledge, it has not been understood that the beverages commonly marketed as tequila or others derived from agave contain MAO inhibition activity. As it is known that MAO inhibitors can be used as mood elevators, antidepressants and treatments for various other diseases, including Parkinson's disease, the non-alcoholic "energy drink" that is comprised of the alcohol-free components of these beverages is useful in these contexts.
[0016] The invention is also directed to methods to treat conditions characterized by overactivity of MAO by administering to a subject in need of such treatment an effective amount of the composition of the invention. This is particularly relevant in the case of depression or Parkinson's disease.
[0025] These compositions have monoamine oxidase (MAO) inhibitory properties and are thus useful for use as mood elevators, antidepressants or treatment for certain diseases such as Parkinson's disease. The invention also relates to a method of grading and preparation or mixing different extracts to select a desired physiological stimulant or antidepressant effect for use as an energy drink and/or mood elevator by assessing MAO activity in the presence of alcohol. In the grading/evaluation tool aspect of the invention, different agave-based beverages receive monoamine oxidase (MAO) inhibition ratings for each form of MAO, A+B, which are expressed as percent inhibition relative to a control with no inhibitor present. Examples of ratings for mescal, tequila, Bacanora, sotol and pulque are shown in Example 6. Example 7 shows similar results when the fractions obtained by reverse osmosis are analyzed.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brocia (W0 2016/044473 A1) in view of Seman (US 5,811,456).
In regard to claims 1, 6 and 7, Brocia discloses “[t]he invention relates to non-alcoholic versions of agave-based spirits, in particular various tequilas, that are useful in treating a variety of conditions by virtue of monoamine oxidase (MAO) inhibitors contained in these drinks” ([0002]).
In regard to claims 1, 6 and 7, Brocia discloses that MAO inhibitors are in initially present  in spirits prepared from agave extracts. Removal of alcohol from agave-based alcoholic beverages by reverse osmosis, spin columns and other methods that do not result in the loss of volatile compounds, preserve the presence of MAO inhibitors while removing alcohol:
[0014] As noted above, the invention takes advantage of the presence of MAO inhibitors in spirits prepared from agave extracts. The MAO inhibitors may be initially present in the extract or formed during fermentation or formed during distillation or aging and combinations of the above. In particular, applicant has shown that removing the alcohol from these commercially available spirits by applying a vacuum destroys at least some of the MAO inhibition activity. Therefore, the compositions of the present invention must be prepared from these spirits by processes that preserve these volatile components. These processes include reverse osmosis, spin columns and other methods that do not result in the loss of volatile compounds.[0015] Accordingly, in one aspect, the invention is directed to a composition prepared by subjecting to reverse osmosis or other volatile component conserving process an agave derived alcoholic beverage. In one embodiment, the agave derived alcoholic beverage has been prepared by heating the stems of agave cactus to hydrolyze complex sugars; shredding and crushing the heated stems to release a syrup; diluting said syrup with water to a 12-14 BRIX level and inoculating with yeast; fermenting the inoculated diluted syrup to obtain a fermentation product; and distilling the fermentation product to obtain a distillate.

In regard to the reduced alcohol content and specific alcoholic beverages as recited in claims 1 and 6-8, Brocia discloses:
[0024] The non-alcoholic forms of alcoholic beverages made from the agave plant extracts are the subject of the present invention. These alcoholic beverages include pulque, tequila, mezcal, sotol, Bacanora or other ferments made from agave-plant-derived-sugars. In the present invention the alcohol has been removed under conditions where other volatile compounds are retained.Brocia is silent as to “altering the ratio of inhibitors of monoamine oxidases A and B (MAO A and MAO B) contained therein to increase the ratio of inhibitor of MAO B to that of MAO A or comprises enhancing the concentration of inhibitor of MAO B”.
Seman et al discloses “[m]onoamine oxidase B inhibitors, processes for their preparation and use thereof” (Title). Seman et al discloses “[t]he subject of the present invention is monoamine oxidase B inhibitors, processes for their preparation and their use in therapy (Col. 1 lines 7-8). Seman et al discloses that some of the MAO’s inhibitors lack antidepressant effect and used in the treatment of Parkinson’s disease (Col. 1 lines 58-62). Seman et al discloses that some conditions to show a most special advantage in using the B MAOIs (Col. 2 lines 15-20). Seman et al discloses that it is important to calibrate MAO B/MAO A ratio depending on the specific treatment conditions:
Although the use of these compounds represents a definite advance in therapy because of their rapidly reversible activity (in less than 24 hours), some physiopathological studies relating to senile dementia and Alzheimer's disease appear to show a most special advantage in using the B MAOIs.
Indeed, in these pathologies, a high increase in the MAO B/MAO A ratio is observed which is accompanied by an increase in a destructive activity of the MAOs. The decrease in the number of neurons producing dopamine linked with cellular aging also contributes to this physiological phenomenon. A possible inhibition of MAO B by selective and reversible products should make it possible to reequilibrate the ratio between the two forms of enzyme in favor of MAO A, and thus to improve the condition of the subjects.

Hence, one of ordinary skill in the art would have been motivated to modify Brocia in view of Seman and to increase (“enhance”) the concentration of inhibitor of MAO B depending on the specific disease and the state of MAO’s in the treated subject as suggested by Seman.  One of ordinary skill in the art would have been motivated to modify Brocia in view of Seman and to increase (“enhance”) the concentration of inhibitor of MAO B in case where the disease is Parkinson’s or Alzheimer's disease. One of ordinary skill in the art would have been motivated to modify Brocia in view of Seman and to increase (“enhance”) the concentration of inhibitor of MAO B in order to reequilibrate the ratio between the two forms of enzyme based on the state of MAO’s in the treated subject  as suggested by Seman.  

It is noted that claim 1 recites the following:
A method to improve the quality of a beverage which is tequila or mezcal or a drink with reduced alcohol content produced therefrom, which method comprises altering the ratio of inhibitors of monoamine oxidases A and B (MAO A and MAO B) contained therein to increase the ratio of inhibitor of MAO B to that of MAO A or comprises enhancing the concentration of inhibitor of MAO B.
Hence, given the broadest reasonable interpretation the claim requires either “enhancing the concentration of inhibitor of MAO B” OR “altering the ratio of inhibitors of monoamine oxidases A and B (MAO A and MAO B)”. Examiner chose to address the limitation of “enhancing the concentration of inhibitor of MAO B” which reads on increasing the concentration of inhibitor of MAO B. Therefore, “altering the ratio of inhibitors of monoamine oxidases A and B (MAO A and MAO B)” is an optional limitation.
In regard to claim 2, it is noted that the drastic reduction of alcohol content will lead to a different perception.
The limitations of claims 4 and 5 are directed to the optional limitation that has not been addressed. Claims 4 and 5 further expand the list of “altering” options. However, neither claim 4 nor claim 5 requires the optional “altering” step.
Claim 12 recites “[t]he beverage of claim 8 supplemented with at least one synergistic or preservative agent”. Hence either synergistic or preservative agent is required. Examiner chose to address the limitation of a preservative agent. Therefore, the limitation of synergistic agent is an optional limitation. 
In regard to claims 12 and 14, Brocia discloses supplementing low-alcohol tequila or mezcal with the following preservative agents:
The active MAO inhibitors are then contained in the concentrated, non-alcoholic portion and may then be supplemented with vitamins, minerals, amino acids, protein or caffeine, where desired, and may be included in other food or drink preparations as noted above ([0030]).

Claim 13 is directed to the optional limitation that has not been addressed (synergistic agent). Claim 13 further expand the list of synergistic agents. However, claim 13 does not require the presence of the optional synergistic agent.
In regard to the MAO inhibitors useful for treatment of Parkinson's disease and cognitive enhancement recitation in claim 3, 15 and 17, Brocia discloses:
 [0013] The foregoing description is as found in the above-referenced document. A wide variety and multiplicity of compounds that are components of agave extracts and/or spirits prepared from them have been identified; however, to applicant's knowledge, it has not been understood that the beverages commonly marketed as tequila or others derived from agave contain MAO inhibition activity. As it is known that MAO inhibitors can be used as mood elevators, antidepressants and treatments for various other diseases, including Parkinson's disease, the non-alcoholic "energy drink" that is comprised of the alcohol-free components of these beverages is useful in these contexts.
[0016] The invention is also directed to methods to treat conditions characterized by overactivity of MAO by administering to a subject in need of such treatment an effective amount of the composition of the invention. This is particularly relevant in the case of depression or Parkinson's disease.
[0025] These compositions have monoamine oxidase (MAO) inhibitory properties and are thus useful for use as mood elevators, antidepressants or treatment for certain diseases such as Parkinson's disease. The invention also relates to a method of grading and preparation or mixing different extracts to select a desired physiological stimulant or antidepressant effect for use as an energy drink and/or mood elevator by assessing MAO activity in the presence of alcohol. In the grading/evaluation tool aspect of the invention, different agave-based beverages receive monoamine oxidase (MAO) inhibition ratings for each form of MAO, A+B, which are expressed as percent inhibition relative to a control with no inhibitor present. Examples of ratings for mescal, tequila, Bacanora, sotol and pulque are shown in Example 6. Example 7 shows similar results when the fractions obtained by reverse osmosis are analyzed.
Hence, in regard to claims 15 and 17, Brocia discloses administering the beverage supplemented with supplemented with vitamins, minerals, amino acids, protein or caffeine to a subject in need of suffering from depression or Parkinson’s disease ([0013], [0016], [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791